Citation Nr: 1755928	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a right foot disability.

4. Entitlement to service connection for a left foot disability. 


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from January 20 to June 5, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2012, a videoconference hearing was scheduled to be held before the undersigned Veterans Law Judge. At that time, the appellant was unavailable and her attorney provided argument on her behalf. In April 2012, the Board remanded the appeal for additional development.

In June 2017, the Board again remanded the appeal so that another hearing could be scheduled. In August 2017, prior to the scheduled videoconference, the attorney asked to waive the hearing and indicated he would submit a brief instead. Hence, the hearing request has been withdrawn. See 38 C.F.R. § 20.704(e) (2017). Thereafter, the attorney submitted additional argument and asked the Veterans Law Judge to review it. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to an increased rating for residuals of a left fibula stress fracture was previously referred in April 2012, but has not yet been adjudicated by the RO. Therefore, the Board does not have jurisdiction over it, and it is again referred for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The preponderance of the probative evidence is against finding that a right ankle disability became manifest during or is otherwise related to active service, that right ankle arthritis was manifested to a compensable degree within one year following discharge from active duty, or that a right ankle disability is proximately due to or aggravated by service-connected left ankle disability.

2. The preponderance of the probative evidence is against finding that a right foot disability became manifest during or is otherwise related to active service, that right foot arthritis was manifested to a compensable degree within one year following discharge from active duty, or that a right foot disability is proximately due to or aggravated by service-connected left ankle disability.

3. The preponderance of the probative evidence is against finding that a left foot disability became manifest during or is otherwise related to active service, that left foot arthritis was manifested to a compensable degree within one year following discharge from active duty, or that a left foot disability is proximately due to or aggravated by service-connected left ankle disability.


CONCLUSIONS OF LAW

1. A right ankle disability was not incurred during service, right ankle arthritis may not be presumed to have been incurred during service, and it is not secondary to service-connected disability. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017). 

2. A right foot disability was not incurred during service, right foot arthritis may not be presumed to have been incurred during service, and it is not secondary to service-connected disability. 38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

3. A left foot disability was not incurred during service, left foot arthritis may not be presumed to have been incurred during service, and it is not secondary to service-connected disability. 38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In making this determination, the Board acknowledges the attorney's August 2017 correspondence, wherein he argues that the May 2014 VA orthopedic examination was inadequate because the examiner was not a specialist in orthopedics. The April 2012 remand directed that the Veteran be afforded a VA orthopedic examination. It did not, however, direct that the examination be conducted by a board certified orthopedist or other specialist. The examiner was a physician and the Veteran was provided examinations specifically addressing her right ankle and feet. Thus, the Board finds sufficient compliance with the remand directive. The Board further notes that the Courts have held that the presumption of regularity applies to a VA examiner's qualifications and the Board may assume the competency of a VA examiner unless there is clear evidence to the contrary to rebut such presumption. See Nohr v. McDonald, 27 Vet. App. 124 (2014) citing Parks v. Shinseki, 716 F.3d 581, 585 (Fed Cir 2013) ("Given that one part of the presumption of regularity is that the person selected by VA is qualified by training, education, or experience in the particular field, the presumption can be overcome by showing the lack of those presumed qualifications."); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) (holding that any challenge to the competence of a VA opinion's provider "must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (in the absence of clear evidence to the contrary, the Court will presume that public officers have properly discharged their official duties.)

Secondly it is argued that the physician incorrectly reported that the Veteran's conditions were only diagnosed in 2014. A review of the examination report shows the examiner was referring to the degenerative joint disease and that he noted the onset of foot pain prior to that date. The attorney further argued that the examiner did not answer questions pertaining to functional loss or additional limitations. The purpose of the examination was to address the current nature and etiology of the claimed disorders. Functional impairment and other factors are considerations when rating a disability and any failure to address those at this juncture does not render the examination inadequate. 

Finally, the attorney argues that the examiner did not address relevant evidence. Specifically, the article from the Dynamic Chiropractic journal or the statement from Dr. A-N. The examiner indicated that the claims folder and electronic records were reviewed and thus, it is presumed these records were considered. The Board has reviewed the article from the Dynamic Chiropractic Journal titled "Is It a Fracture or Is It an Accessory Ossicle" but does not find it supportive of the secondary service connection theory (i.e., that a remote, healed stress fracture could cause or aggravate the claimed conditions). The statement from Dr. A-N notes a "history of multiple stress fractures involving both ankles and feet longstanding." This history, however, is not supported by objective evidence of record. On the contrary, the only documented stress fracture is to the left distal fibula. 

In summary, the May 2014 VA examination was responsive to the remand directives and the Board does not find the arguments regarding inadequacy persuasive. Accordingly, an examination by a board certified orthopedic specialist that refers to the specific treatment records, as requested by the attorney, is not necessary. 


Analysis

In September 2008, VA denied entitlement to service connection for a right ankle disability. In May 2009, VA denied entitlement to service connection for right and left foot disabilities. The Veteran disagreed and perfected this appeal. The Veteran contends that these conditions began during service or in the alternative, that they were caused or aggravated by service-connected left ankle disability. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. The provisions of 38 C.F.R. § 3.303(b) apply only to chronic disease as listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for arthritis, if manifest to a compensable degree within one year after discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a). Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation. See Allen v. Brown, 7 Vet. App. 439 (1995). The Board acknowledges that 38 C.F.R. § 3.310(b) (Aggravation of nonservice-connected disabilities) was amended in October 2006.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Service treatment records show the Veteran was seen for left foot complaints in March 1987. She noted no trauma and the joint was not red or swollen. Self-care protocol, including Ben Gay and an Ace wrap were prescribed. She was subsequently seen with left ankle complaints and diagnoses included a left distal fibular stress fracture and peroneal tendonitis. Service records are negative for complaints related to the right foot or ankle. The Veteran did not undergo a separation examination. 

In April 2009, the Veteran was seen for a left foot examination. She reported that she continues to have left ankle pain and it radiates down to her foot. She was noted to have sustained a nondisplaced anterior talar stress fracture in April 2008. When questioned, she does not have actual disease in her foot and she uses an ankle brace but no orthotics. Physical examination of the left foot showed a 20 degree hallux valgus and a bunion which was nontender. There was no edema and no evidence of abnormal weight bearing. Her gait was normal. No foot disorder was diagnosed and the examiner opined that it was less likely than not that her foot pain was related to any foot condition treated in the service. 

In May 2009, the Veteran was evaluated by a private physician, Dr. A-N, in connection with her claim for Social Security benefits. The appellant reported that inservice she developed stress fractures in both ankles and both feet. The clinical impression was "[h]istory of multiple stress fractures involving both ankles and feet longstanding. Past history suggestive of possible osteopenia." 

The Veteran most recently underwent a VA foot examination in May 2014. X-rays of the feet showed mild degenerative joint disease. Additional foot conditions were listed as myofascial syndrome of the feet. The Veteran reported mild bilateral dorsal foot pain with walking stairs and she reported the onset of foot pain four years prior. The examiner opined that it was less likely as not that the current bilateral foot condition was caused by or a result of military service. The following rationale was provided:

I find no medical evidence of treatment for any foot conditions while in active military service. The onset of the condition was 4 years ago, over 20 years after discharge from service. A mention of left foot pain is made by the podiatrist at the time of her left fibular stress fracture, however, this was not considered as separate foot condition and no diagnosis was made. The veteran's gait is biomechanically normal. 

The examiner also stated that it was less likely as not that the current bilateral foot condition was caused or aggravated by her service-connected left ankle condition. The following rationale was provided:

I know of no medical authority or peer reviewed medical literature which supports the contention that a remote, healed left fibular stress fracture can be causative to or aggravate bilateral myofascial syndrome of the feet. The veteran's gait is biomechanically normal. 

Following an examination of the ankle in May 2014 the diagnosis was right ankle degenerative joint disease, which was confirmed by x-ray. The Veteran reported the onset of mild right lateral ankle pain with climbing stairs about two years prior. She reported that she first had right ankle pain with a stress fracture in 1987. The examiner opined that it was less likely as not that the current right ankle condition was caused by or the result of military service. The following rationale was provided:

I find no medical evidence of treatment for any right ankle conditions while in active military service. The onset of the condition was 2 years ago, over 20 years after discharge from service. No evidence of right [lower extremity] stress fractures is found in the [service treatment records]. The Veteran's gait is biomechanically normal. 

The examiner also opined that it was less likely as not that the current right ankle condition was caused or aggravated by the service-connected left ankle condition. The following rationale was provided:

I know of no medical authority or peer reviewed medical literature which supports the contention that a remote, healed left fibular stress fracture can be causative to or aggravate right ankle [degenerative joint disease]. The veteran's gait is biomechanically normal. 

On review the service treatment records are negative for any chronic foot or right ankle conditions during service and there is no evidence of degenerative arthritis manifested to a compensable degree within one year following discharge from active service. 

Regarding whether any currently diagnosed right foot, left foot or right ankle condition is otherwise related to service or service-connected disability, the record contains various evidence. The April 2009 VA examination report is somewhat inconsistent in that the physical examination showed hallux valgus and a bunion on the left, yet the examiner stated there was no foot condition. Further, the examiner did not provide adequate rationale for the opinion and it is assigned little probative value. 

As concerns the May 2009 statement from Dr. A-N, the Board does not find it sufficient to establish a nexus to service. That is, while the physician noted a longstanding history of stress fractures in the feet and ankles, this appears to be based on the Veteran's reported history which is not supported by the record. To the extent the attorney argues this statement is a medical opinion, it is not considered probative. See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or that are contradicted by other facts of record); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

The May 2014 VA foot and ankle examinations are considered highly probative. The examiner reviewed the record and provided opinions on direct and secondary service connection that were supported by adequate rationale. 

Finally, the Board acknowledges the Veteran's contentions and notes that while she is competent to report symptoms, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), she is not competent to diagnose stress fractures or provide a medical etiology opinion. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Simply put, the Veteran's unsubstantiated lay assertions are not probative. 

In summary, the preponderance of the probative evidence is against finding that the claimed disorders are related to service or are proximately due to or aggravated by the service-connected left ankle disability. The doctrine of reasonable doubt is not for application.  The claims are denied. See 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a left foot disability is denied. 


REMAND

In May 2009, VA denied entitlement to service connection for posttraumatic stress disorder. The Veteran disagreed with the decision and perfected this appeal. Given that the claims folder includes various psychiatric diagnoses to include bipolar and posttraumatic stress disorders the issue has been rephrased to reflect entitlement to service connection for an acquired psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Initially, the Board observes there is some confusion over the Veteran's current address and various letters have been returned to sender. On remand, the AOJ should take appropriate action to ascertain the Veteran's current and correct mailing address. The Board notes that in July 2017, the attorney submitted a change of address for the Veteran. Curiously, however, without reference to any authority, in August 2017 the RO notified the Veteran that the attorney was not authorized to change her address. 

The Veteran contends that she has a psychiatric disorder related to active service. Specifically, she reports personal trauma stressors, in that she was forced to bring women to her commanding officer and made to watch while he raped them. She also reported that he threatened her children if she told anyone.

The Veteran underwent a VA examination in May 2014. While the examiner acknowledged the diagnoses of record and that the Veteran received ongoing treatment, she did not find any mental disorder on examination and thus, did not provide an opinion addressing the etiology of any psychiatric pathology. In June 2014, the RO requested an addendum noting that the examiner reviewed the paper claims folder, but not the electronic/VBMS file which contained pertinent records. There is no indication this was accomplished. 

In August 2017, the attorney argued that the examination was inadequate. The Board has reviewed the examination and agrees that another examination is needed. 

First, as set forth, there is no indication that the electronic record was reviewed. Second, the May 2014 examination report indicates that the Veteran does not have posttraumatic stress disorder or any other mental disorder that conforms with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  While effective March 19, 2015, VA adopted as final an interim rule adopting the DSM-5, that rule only applies to applications for benefits received by VA or that are pending on or after August 4, 2014. It was the intent of the Secretary of VA that the provisions of this final rule to apply to claims that had been certified for appeal to the Board, even if such claims are subsequently remanded. See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014). As this appeal was initially remanded by the Board in April 2012 and the provisions of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) remain for application. 

Third, an opinion is needed to address what evidence corroborates the appellant's claimed inservice stressors. See 38 C.F.R. § 3.304(f)(5) (2017). 

Finally, given that the record shows that other mental health disorders were diagnosed during the appeal period, an opinion addressing their etiology is required. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim. A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.)

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to verify the Veteran's current mailing address.  The appellant is reminded that it is her responsibility to keep VA advised of her whereabouts, and that there is no burden on the part of VA to turn up heaven and earth to find her.

2. Thereafter, schedule the Veteran for a VA mental disorders/PTSD examination. The electronic claims folder must be available for review. 

The examiner should identify all psychiatric disorders pursuant to DSM-IV. The examiner is specifically requested to state whether the Veteran meets the DSM-IV criteria for posttraumatic stress disorder based on her reported in-service stressor(s). In making this determination, the examiner is requested to identify any corroborating evidence of in-service behavioral changes or other evidence sufficient to verify her reports of in-service personal trauma. 

As to any acquired psychiatric disorder other than posttraumatic stress disorder, the examiner is requested to opine whether it is at least as likely as not related to active military service or events therein. Moreover, if the examiner finds that posttraumatic stress disorder is related to the claimant's military service, he/she should also opine whether any other diagnosed acquired psychiatric disorder is at least as likely as not proximately due to or aggravated by the posttraumatic stress disorder. If aggravation is found, the examiner should identify a baseline level of disability. 

Regardless whether the examiner finds any mental disorder on this examination, he/she must provide an opinion addressing the etiology of all psychiatric illnesses which have been diagnosed since 2007. This includes specifically addressing whether it is at least as likely as not that the Veteran has posttraumatic stress disorder and/or a bipolar disorder that is related to active military service or events therein. 

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. Thereafter, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures at once.

4. The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


